
	
		I
		111th CONGRESS
		2d Session
		H. R. 5273
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Langevin (for
			 himself and Mr. Kennedy) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain tax benefits relating to certain disasters.
	
	
		1.Short titleThis Act may be cited as the
			 National Disaster Tax Extenders
			 Act.
		2.Casualty loss
			 deduction for disaster loss allowed whether or not taxpayer itemizes other
			 deductions
			(a)In
			 generalSubsection (a) of section 62 of such Code (defining
			 adjusted gross income) is amended by inserting after paragraph (21) the
			 following new paragraph:
				
					(22)Disaster
				lossesThe deduction allowed by section 165 for any loss
				attributable to a disaster occurring—
						(A)in an area
				subsequently determined by the President to warrant assistance by the Federal
				Government under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act, and
						(B)before January 1,
				2011.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to losses
			 sustained after December 31, 2009, by individuals residing in areas warranting
			 assistance as determined by the President after such date.
			3.Deductibility of
			 personal casualty losses attributable to federally declared disasters
			(a)In
			 generalSubclause (I) of section 165(h)(3)(B)(i) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
			(b)Effective
			 dateExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 losses attributable to disasters occurring after December 31, 2009.
			4.Expensing of
			 certain qualified disaster expenses
			(a)In
			 generalSubparagraph (A) of section 198A(b)(2) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures on account of disasters occurring after December 31, 2009.
			5.Five-year
			 carryback of net operating losses attributable to federally declared
			 disasters
			(a)In
			 generalSubclause (I) of section 172(j)(1)(A)(i) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to losses
			 attributable to disasters occurring after December 31, 2009.
			6.Expensing and
			 special depreciation allowance for qualified disaster assistance
			 property
			(a)In
			 generalSubclause (I) of section 168(n)(2)(A)(ii) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to disasters
			 occurring after December 31, 2009.
			
